DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to After Final Amendment
Examiner acknowledges receipt of After Final amendment/arguments filed 06/02/2021.  The arguments set forth are addressed herein below.  Claims 44-88 remain pending, no Claims have been newly added, and no Claims have been currently canceled.  Currently, Claims 44, 47, 57, 60, 62-70, and 81-88 have been amended.  No new matter appears to have been entered.
The amendment to claims 44, 47, 57, 60, 62-70, and 81-88 is sufficient to overcome the corresponding 35 USC 112 rejections and claim objections.  The corresponding 35 USC 112 rejections and claim objections have been withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 06/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application 15/541175 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jeremy Gustrowsky on 06/04/2021 and 06/14/2021.
The application has been amended as follows:  
Replace claims 44, 70, 73, and 79 as shown below:

Claim 44:	A method, comprising: 
controlling an input device to accept a wager amount defining an amount of a currency to wager, wherein the input device is controlled by a processor; 
using the processor to automatically retrieve data about multiple separate events that occurred in the past from a database, the multiple separate events having multiple participants for each event, wherein the data about the multiple separate events includes individual final rankings for each of the multiple participants of each event, the individual final rankings indicating the outcome for each of the multiple participants with respect to other participants who competed in the same event of the multiple separate events;
controlling the input device to accept a combination of predicted final rankings predicting the final individual rankings for each participant of each event using the processor; 
calculating a final score using the processor, wherein the final score is calculated based on the difference between the predicted rankings and the final individual rankings for each participant of each of the multiple separate events; 
rendering a replay of at least a portion of one of the multiple separate events completed in the past using the processor, wherein the replay includes a graphical representation of at least a portion of the data about the multiple participants retrieved from the database; and
using the processor to control a display device to display the replay of at least one of the multiple separate events.

Claim 70:	A method, comprising: 

controlling an input device to accept input defining predicted results predicting outcomes of each event for each of the participants using the processor; 
calculating a final score using the processor, wherein the final score is calculated based on a comparison of the predicted results and actual final results for each one of the participants of each event;
rendering a replay of at least a portion of one of the multiple separate events completed in the past using the processor, wherein the replay includes a graphical representation of at least a portion of the data about the multiple participants retrieved from the database; and 
using the processor to control a display device to display at least a portion of the replay.

Claim 73:	The method of claim 70, wherein accepting input defining predicted results includes: accepting input associating at least one participant with an actual final result relative to the other participants.

Claim 79:	The method of claim 70, comprising: controlling an input device to accept a wager amount defining an amount of a currency to wager, wherein the input device is controlled by a processor.

Reasons for Allowance
Claims 44-88 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 

controlling the input device to accept a combination of predicted final rankings predicting the final individual rankings for each participant of each event using the processor; 
calculating a final score using the processor, wherein the final score is calculated based on the difference between the predicted rankings and the final individual rankings for each participant of each of the multiple separate events; 
rendering a replay of at least a portion of one of the multiple separate events completed in the past using the processor, wherein the replay includes a graphical representation of at least a portion of the data about the multiple participants retrieved from the database; and
using the processor to control a display device to display the replay of at least one of the multiple separate events” (substantially encompassed by independent claims 44 and 70).
Claims 44-88 are allowed for the reasons stated above.  Additionally, claims 44-88 are allowable for the reasons set forth by the Applicant in the remarks filed with the responses dated 06/02/2021 and 12/22/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715